         Case 2:13-cv-01604-NBF Document 218 Filed 07/30/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONNA M. HILL,                                      )
                                                     )
                  Plaintiff,                         )
                                                     )    Civil Action No. 2:13-cv-1604
           v.                                        )    Honorable Nora Barry Fischer
                                                     )
 JAMES BARNACLE, et al.                              )    ELECTRONICALLY FILED
                                                     )
                  Defendants.                        )
                                                     )

                                   MEMORANDUM ORDER

       AND NOW, this 30th day of July, 2021, upon consideration of Plaintiff’s Objections to

Defendants’ Proposed Exhibits, (Docket No. 191), and Defendants' Response thereto, (Docket No.

188), as well as the arguments made by counsel at oral argument,

       IT IS HEREBY ORDERED, for the reasons that follow, that said objections are

OVERRULED.

       The exhibits in question all concern the misconduct history Dwayne Hill (“Mr. Hill”), who is

the husband of Plaintiff Donna Hill (“Mrs. Hill”). Defendants’ proposed Exhibit H is a master list of

all of Mr. Hill’s misconducts, dating back to 1997. The Court has already issued an Order, (Docket

No. 217), requiring Defendants to redact proposed Exhibit H so that the jury will not be made aware

of any misconducts Mr. Hill incurred after the reinstatement of Mrs. Hill’s visitation rights.

However, Mrs. Hill further objects to Proposed Exhibit H based on a lack of relevance and the

potential for this document to cause prejudice, confuse of the issues, or mislead the jury. (Docket

No. 191). She seeks to have proposed Exhibit H further redacted so that only those misconducts

which specifically relate to her suspension in 2012 are put before the jury. (Id.). Defendants respond
         Case 2:13-cv-01604-NBF Document 218 Filed 07/30/21 Page 2 of 3




that the entirety of Mr. Hill’s record of misconducts is referenced in the Brumbaugh Report and was

considered by the Defendants when making the decision to suspend Mrs. Hill. (Docket No. 188).

Defendants argue that the exclusion of such evidence would prejudice their defense, as they must be

able to refer to the documents which informed their decision in proving that they did not act with a

retaliatory purpose. (Id.).

        In this Court’s estimation, this case turns on the question of whether Defendants acted with a

retaliatory purpose in suspending Mrs. Hill, or if their actions were “reasonably related to legitimate

penological interests.” See Pfender v. Secretary Pennsylvania Dept. of Corrections, 443 Fed.Appx.

749, 752 (3d Cir. 2011) (quoting Turner v. Safley, 482 U.S. 78, 89 (1987)). Because proposed

Exhibit H was relied upon by Defendants when making their decision to suspend Mrs. Hill, it is

relevant to their efforts to prove that they acted in furtherance of legitimate penological interests.

Fed. R. Evid. 401; 402. Given this document’s stated relevance to the ultimate question in this

matter, this Court does not believe that its probative value is significantly outweighed by its potential

for unfair prejudice, confusion of the issues, or misleading the jury. Fed. R. Evid. 403. As such, Mrs.

Hill’s objection to proposed Exhibit H is overruled and the same will be admissible at trial, subject

to the limitations previously stated in this Court’s May 19, 2021 Order. (Docket No. 217).

        Mrs. Hill also objects to Defendants’ proposed Exhibits J and K, which are misconduct

reports relating to incidents wherein she was accused of breaking visitation rules by engaging in

sexual acts with Mr. Hill. In addition to denying the veracity of such reports, Mrs. Hill raises

relevance, prejudice, and hearsay objections to both documents. (Docket No. 191). Defendants

respond that such documents are relevant to the ultimate issues in this case because they are

evidence of the non-retaliatory reasons for Mrs. Hill’s suspension. (Docket No. 188). Additionally,
          Case 2:13-cv-01604-NBF Document 218 Filed 07/30/21 Page 3 of 3




Defendants content that the documents are not subject to a hearsay objection because they would not

be introduced to prove the truth of the underlying reports (i.e. that sexual acts actually occurred), but

instead to show that Defendants had access to these documents and relied upon the same in making

their decision. (Id.).

        Defendants points are well-taken. While the merits of the sexual acts suspension are not the

subject of this case, the Defendants are entitled to try to prove that the reports resulting therefrom

formed part of the basis of their decision to suspend Mrs. Hill. Indeed, even Defendants’ mistaken

reliance on an erroneous report when deciding to suspend Mrs. Hill would be a defense to Mrs.

Hill’s claim that they acted with retaliatory intent in suspending her visitation rights; for Defendants

are not being sued for relying on erroneous information in making their decision, they are being sued

for acting purposefully to retaliate against Mrs. Hill based on her years of advocacy and litigation

against the DOC. As such, the Court finds that Defendants’ proposed Exhibits J and K are relevant to

the ultimate issues in this case, and that Defendants intend to introduce the same for a non-hearsay

purpose. Fed. R. Evid. 401; 402; 801. Given the stated relevance of these documents, the Court does

not believe that the dangers of unfair prejudice, confusion of the issues, or misleading the jury

substantially outweigh the probative value of such evidence. Fed. R. Evid. 403. Accordingly,

Defendants’ proposed Exhibits J and K are admissible at trial, and Mrs. Hill’s objections thereto are

overruled.


                                                s/Nora Barry Fischer
                                                Nora Barry Fischer
                                                Senior U.S. District Judge


cc/ecf: All counsel of record
